Case: 16-20833      Document: 00514211606         Page: 1    Date Filed: 10/26/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-20833                                   FILED
                                  Summary Calendar                          October 26, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

EDWIN JASSIEL PERALTA-CASTRO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CR-356-7


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Edwin Jassiel Peralta-Castro appeals the 120-
month sentence imposed following his guilty plea conviction for engaging in a
monetary transaction in property derived from specified unlawful activity. He
contends that the district court clearly erred in finding that he aided and
abetted drug trafficking and thus should be held accountable for that relevant
conduct under U.S.S.G. § 2S1.1(a)(1).            He argues that the district court


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20833    Document: 00514211606     Page: 2   Date Filed: 10/26/2017


                                 No. 16-20833

misapplied Application Note 2(C) to § 2S1.1 in denying him a mitigating role
adjustment, making his sentence substantively unreasonable.
      The district court plausibly inferred from the admissions in Peralta-
Castro’s factual basis and the unrebutted information in the presentence
report that he aided and abetted drug trafficking by facilitating the
transportation of three vehicles loaded with drugs. See United States v. King,
773 F.3d 48, 52 (5th Cir. 2014); United States v. Zuniga, 720 F.3d 587, 590-91
(5th Cir. 2013). The district court therefore did not clearly err in holding
Peralta-Castro accountable for drug trafficking as relevant conduct under
§ 2S1.1(a)(1) and thus made no error in calculating the base offense level. See
United States v. Cessa, 785 F.3d 165, 188 (5th Cir. 2015).
      Peralta-Castro does not cite any record support for his assertion that the
district court misapplied Application Note 2(C) to § 2S1.1 by denying him a
mitigating role adjustment based on his conduct in the underlying drug
trafficking offense. Neither does he otherwise explain how the record shows
that the district court misapplied the application note.      He does not cite
anything in the record or relevant authorities in support of his assertion that
he was a minor participant in the money laundering offense or otherwise
explain how the district court clearly erred in denying him a mitigating role
adjustment based on his conduct in the money laundering offense. As Peralta-
Castro’s briefing on critical aspects of his claim of error is inadequate, he has
waived this claim of error. See United States v. Scroggins, 599 F.3d 433, 446-
47 (5th Cir. 2010).
      Moreover, even if this claim were not waived, the district court’s explicit
reasons for denying Peralta-Castro a mitigating role adjustment do not reveal
any error in applying Application Note 2(C) to § 2S1.1. See Cessa, 785 F.3d at
188. Given Peralta-Castro’s central role in the money laundering offense, the



                                       2
    Case: 16-20833    Document: 00514211606     Page: 3   Date Filed: 10/26/2017


                                 No. 16-20833

district court did not clearly err in denying him a mitigating role adjustment.
See United States v. Stanford, 823 F.3d 814, 852 (5th Cir.), cert. denied, 137 S.
Ct. 453 (2016).
      Peralta-Castro has also waived his claim that his sentence is
substantively unreasonable by virtue of his inadequate briefing. See Scroggins,
599 F.3d at 446-47.      His within-guidelines sentence of 120 months is
presumptively reasonable. See United States v. Campos-Maldonado, 531 F.3d
337, 338 (5th Cir. 2008). He does not attempt to rebut this presumption under
the applicable standard, see United States v. Cooks, 589 F.3d 173, 186 (5th Cir.
2009), and he is not entitled to a liberal construction of his arguments because
he is represented by counsel, see Beasley v. McCotter, 798 F.2d 116, 118 (5th
Cir. 1986). Moreover, even if this claim were not waived, his conclusional
assertion that a sentence between 15 to 21 months of imprisonment would have
satisfied various 18 U.S.C. § 3553(a) factors fails to rebut the presumption of
reasonableness that applies to his within-guidelines sentence. See Campos-
Maldonado, 531 F.3d at 338.
      The judgment of the district court is AFFIRMED.




                                       3